DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim  1-2, 4-5, 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU CHANJUAN ET AL: "Automatic detection of diabetic foot complications with infrared thermography by asymmetric analysis", JOURNAL OF BIOMEDICAL OPTICS, SPIE, vol. 20, no. 2, 1 February 2015, pages 1-10, (hereinafter CHANJUAN) and further in view of OLIVEIRA GABRIELL ET AL: "Deep learning for human part discovery in images", 2016 IEEE INTERNATIONAL CONFERENCE ON ROBOTICS AND AUTOMATION (ICRA), IEEE, 16 May 2016, pages 1634-1641  (hereinafter OLIVEIRA).

Regarding Claim 6, CHANJUAN meets the limitations as follows: 
A thermal imager including a thermal camera and a processor, the processor being configured to execute computer program code for executing a classifier, [i.e. Figure 2 presents an experimental setup that housed the acquisition devices for thermal imaging and RGB imaging.; Fig. 2 and associated text, Pg. 3, c. left, sect. 2, All the image processing and pattern classification were per- formed on the MATLAB R2012b platform with an additional toolbox PRtools V523 in 64 bits Windows 7; Pg. 5, c. left, sect. 3.2.1] including: 
computer program code configured to receive image data of a body part, the image data including thermal image data from the thermal camera, the thermal image data including thermal image data of the body part and background thermal image data; [i.e. acquisition devices for thermal imaging and RGB imaging.; Fig. 2 and associated text, Pg. 3, c. left, sect. 2, color image and a thermal image acquired synchronously; Abstract, During thermal im- aging, all illumination sources inside the experimental setup were turned off and turned on back during the acquisition of color images with the digital camera. And Examples of the acquired thermal and RGB images are given in Fig. 1;  Pg. 3, c. right, sect. 2]
computer program code configured to apply a classifier to the image data to detect a profile of the body part, the classifier being configured to use image data other than the thermal image data to perform the detection; [i.e. Foot segmentation: Extract the left and the right feet from the background.; Pg. 2, c. left, sect. 1.1.3, More accurate foot segmentations in the thermal images even when there was no clear thermal contrast between foot and background. This was due to the accompanying color images that guided the segmentation.; Pg. 2, c. right, sect. 1.1.3, the temperature difference between some foot parts and the ambient temperature can be so small that accurate segmentation is difficult to perform directly in the thermal image. Thus, foot segmentation in the color images was preceded to assist the segmentation in the thermal images.; Pg. 3, c. right, section 3.1, also refer to sect. 3.2, 3.2.1]
CHANJUAN does not explicitly disclose the following claim limitations:
… apply a classifier to the image data to detect a profile of the body part, the classifier being configured to use image data other than the thermal image data to perform the detection; …
However, in the same field of endeavor OLIVEIRA discloses the deficient claim limitations, as follows: 
… apply a classifier to the image data to detect a profile of the body part, the classifier being configured to use image data other than the thermal image data to perform the detection; [i.e. discloses a human body part segmentation in conventional RGB images using a CNN that is trained end- to-end to predict the predefined class labels and generate a more accurate segmentation masks; Fig. 1-8, and associated text, Abstract, Pg. 1635, l. right, sect. III, Pg. 1638-1640].…
CHANJUAN discloses segmenting the body part and extracting the left and the right feet from the background in the thermal images using color images that guided the segmentation.; OLIVEIRA discloses a human body part segmentation in conventional RGB images using a CNN that is trained end- to-end to predict the predefined class labels and generate a more accurate segmentation masks; which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of CHANJUAN and OLIVEIRA would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by CHANJUAN add the teachings of OLIVEIRA as above, in order to produce more accurate segmentation masks. [OLIVEIRA: Pg. 1638, c. right, Fig. 4, l. 4-5]
Therefore the combined teachings of CHANJUAN and OLIVEIRA discloses the following claim limitations:
computer program code configured to generate a mask from said profile; [CHANJUAN: i.e. Foot segmentation: Extract the left and the right feet from the background.; Pg. 2, c. left, sect. 1.1.3, More accurate foot segmentations in the thermal images even when there was no clear thermal contrast between foot and background. This was due to the accompanying color images that guided the segmentation.; Pg. 2, c. right, sect. 1.1.3, the temperature difference between some foot parts and the ambient temperature can be so small that accurate segmentation is difficult to perform directly in the thermal image. Thus, foot segmentation in the color images was preceded to assist the segmentation in the thermal images.; Pg. 3, c. right, section 3.1, also refer to sect. 3.2, 3.2.1, OLIVEIRA: i.e. discloses a human body part segmentation in conventional RGB images using a CNN that is trained end- to-end to predict the predefined class labels and generate a more accurate segmentation masks; Fig. 1-8, and associated text, Abstract, Pg. 1635, l. right, sect. III, Pg. 1638-1640; Therefore, the combined teaching of  CHANJUAN and OLIVEIRA would result in the claimed invention .]
computer program code to apply the mask to the thermal image data to remove the background thermal image data and obtain thermal image data of the body part. [CHANJUAN: i.e. Foot segmentation: Extract the left and the right feet from the background.; Pg. 2, c. left, sect. 1.1.3, More accurate foot segmentations in the thermal images even when there was no clear thermal contrast between foot and background. This was due to the accompanying color images that guided the segmentation.; Pg. 2, c. right, sect. 1.1.3, the temperature difference between some foot parts and the ambient temperature can be so small that accurate segmentation is difficult to perform directly in the thermal image. Thus, foot segmentation in the color images was preceded to assist the segmentation in the thermal images.; Pg. 3, c. right, section 3.1, also refer to sect. 3.2, 3.2.1, OLIVEIRA: i.e. discloses a human body part segmentation in conventional RGB images using a CNN that is trained end- to-end to predict the predefined class labels and generate a more accurate segmentation masks; Fig. 1-8, and associated text, Abstract, Pg. 1635, l. right, sect. III, Pg. 1638-1640, Therefore, the combined teaching of  CHANJUAN and OLIVEIRA would result in the claimed invention . ]

Regarding claim 7, CHANJUAN and OLIVEIRA meet the claim limitations as set forth in claim 6.
The thermal imager of claim 6, further comprising a visual imager configured to capture visual image data on the same scene as the thermal image data, the computer program code configured to apply the classifier detecting the profile of the body part from the visual image data. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 6; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 9, CHANJUAN and OLIVEIRA meet the claim limitations as set forth in claim 6.
The thermal imager of claim 6, wherein the computer program code configured to apply a classifier includes computer program code configured to apply an artificial neural network trained from image data of body parts to the received image data to detect the profile of the body part. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 6; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 10, Note the Rejection for claim 6 and 9, wherein CHANJUAN further discloses
The thermal imager of claim 9, wherein the processor is further configured to execute computer program code to determine a spatial orientation of the body part by the classifier and modify spatial orientation of the obtained thermal image data of the body part in dependence on the determined spatial orientation to match a default spatial orientation. [i.e. deviations from the registration plane caused misalignments between color and thermal images was present and fine registration was applied to correct this possible misalignment using a rigid transformation consisting of translation, rotation, and vertical scaling.; Fig. 5, and associated text, Pg. 5, c. right, sect. 3.3, Pg. 6]

Regarding claim 1-2, 4-5 the claim(s) recites analogous limitations to claim 6-7, 9-10 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 1-2, 4-5, CHANJUAN and OLIVEIRA meet the claim limitations as set forth in claim 6-7, 9-10, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 6-7, 9-10, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU CHANJUAN et al. : "Automatic detection of diabetic foot complications with infrared thermography by asymmetric analysis", JOURNAL OF BIOMEDICAL OPTICS, SPIE, vol. 20, no. 2, 1 February 2015, pages 1-10, (hereinafter CHANJUAN) and further in view of OLIVEIRA GABRIELL et al.: "Deep learning for human part discovery in images", 2016 IEEE INTERNATIONAL CONFERENCE ON ROBOTICS AND AUTOMATION (ICRA), IEEE, 16 May 2016, pages 1634-1641  (hereinafter OLIVEIRA) and further in view of SUDHA B. G. et al.: "Thermal image acquisition and segmentation of human foot", 2017 4TH INTERNATIONAL CONFERENCE ON SIGNAL PROCESSING AND INTEGRATED NETWORKS (SPIN), IEEE, 2 February 2017, pages 80 - 85,  (hereinafter SUDHA).

Regarding Claim 8, Note the Rejection for claim 6 and 7, wherein CHANJUAN and OLIVEIRA does not explicitly disclose the following claim limitations:
The thermal imager of claim 7, wherein the visual imager is a stereo visual imager. 
However, in the same field of endeavor SUDHA discloses the deficient claim limitations, as follows: 
The thermal imager of claim 7, wherein the visual imager is a stereo visual imager. [i.e. Combining the thermography technology with other modalities, such as photometric stereo imaging; Fig. 1-2 and associated text, Pg. 80, c. right, l. 43-46]
CHANJUAN and OLIVEIRA discloses segmenting the body part using a color image. SUDHA discloses use of stereo camera for segmentation, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of CHANJUAN, OLIVEIRA and SUDHA would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by CHANJUAN and OLIVEIRA add the teachings of SUDHA as above, in order to reduce the asymmetry in the foot registration.. [SUDHA: Pg. 80, c. right, l. 42]

Regarding claim 3, the claim(s) recites analogous limitations to claim 8, above, and is/are therefore rejected on the same premise. Therefore, regarding claim 3, CHANJUAN, OLIVEIRA and SUDHA meet the claim limitations as set forth in claim 8. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20200138360 A1 related to machine learning systems and techniques for multispectral amputation site analysis.
US 20110215930 A1 related to method and system for interpreting medical image data.
US 20160183879 A1 related to System for Screening Skin Condition for Tissue Damage.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488